DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhisa et al. (JP 04-059353, hereinafter “Kazuhisa”) in view of Campanelli et al. (US 2015/0251814, hereinafter “Campanelli”) as evidenced by EVALTM F101B Data Sheet (hereinafter “EVALTM).
In regard to claim 1, Kazuhisa discloses a packaging film that can be used for retort packaging fields (pg. 9 paragraph 4). The packaging film comprises a surface layer (A), an intermediate layer (B), and a sealant layer (C) (pg. 4). The surface layer (A) is a polyester film (pg. 4). The intermediate layer is a stretched film having a laminate structure of polyamide layer/ ethylene-hexaacetatevinyl copolymer saponified layer/polyamide layer (pg. 4). Thus, the polyamide layer adjoins the saponified ethylene-vinyl ester copolymer layer. The polyamide layer is nylon 6 (pg. 2). The EVOH layer is EVALTM F101B (pg. 4) with an ethylene content of 32 mol% and saponification degree of 99.6 mol% or more (pg. 4). EVALTM discloses that the MFR is 1.6 g/10min.  The thickness of each the polyamide layer is preferably 3 to 10 µm and the EVOH layer is preferably 3 to 20 µm (pg. 6). Thus, the ratio (Tc/Tb) between a thickness of the saponified ethylene-vinyl ester copolymer layer and a thickness of the polyamide resin layer is 0.3-6.67. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP 2144.05. 
Kazuhisa discloses that the shape of the bag can be of any shape such as a bilingual type, a three way seal type, or a gusset type (pg. 7). Kazhuhisa is silent with regard to the bag shape being a stand-up pouch. 
Campanelli discloses a multilayer film that is used for packaging food products [0099]. The multilayer film comprises a layer of polyester, EVOH, and polyamide [0021]. The film can be formed into a stand-up pouch for retort conditions [0099-0100].
Kazuhisa and Campanelli both disclose multilayer films that can be formed into retort packaging. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the stand-up pouch structure as disclosed by Campanelli as the bag shape of Kazuhisa motivated by the expectation of forming a packaging that can stand-up as well as be exposed to retort conditions. 
In regard to claim 2, Kazuhisa discloses that the polyamide resin layer is between the surface layer (A) and the saponified ethylene-vinyl ester copolymer layer (pg. 4). 
In regard to claim 4, Kazuhisha discloses that the intermediate layer is a stretched film having a laminate structure of polyamide layer/ ethylene-hexaacetatevinyl copolymer saponified layer/polyamide layer (pg. 4). Thus, the polyamide resin layers adjoin both surfaces of the saponified ethylene-vinyl ester copolymer layer. 
In regard to claim 8, Kazuhisha discloses that the sealant layer is polypropylene film (pg. 4).
In regard to claim 9, Kazuhisha discloses that the surface layer is a polyester film (pg. 4).
In regard to claims 10-11, Kazuhisha discloses that the thickness of each the polyamide layer is preferably 3 to 10 µm and the EVOH layer is preferably 3 to 20 µm (pg. 6). Thus, the ratio (Tc/Tb) between a thickness of the saponified ethylene-vinyl ester copolymer layer and a thickness of the polyamide resin layer is 0.3-6.67. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP 2144.05.
	
Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. 
The applicant argues that JP’353 is evidently directed to equal thicknesses amount its EVOH layer and its polyamide layer, or a value of 1.0 with regard to (Tc/Tb) ratio. Applicant agrees that the document considers that the thickness of each the polyamide layer and the EVOH layer is preferably 2 to 20 µm. However, it is under the condition that each layer is the same thickness as the other. There is no direction to vary the relative thicknesses of the layers. 
In response, the examiner, respectfully, disagrees. JP ‘353 discloses that it is desirable that the two polyamide layers have the same thickness, but they can have different thicknesses (pg. 3 paragraph 1). JP ‘353 provides an example where the nylon layers and the EVOH layer are the same thickness, however, JP ‘353 states that the present invention is not limited to the following example (pg. 4). Thus, JP ‘353 provides teachings and motivation to vary the polyamide layers so that they are not the same thickness as the EVOH layer. 
The applicant states that the selectivity of the claimed ratio (Tc/Tb) between a thickness (Tc) of the saponified ethylene-vinyl ester copolymer layer and a thickness (Tb) of the polyamide resin layer is 0.02 to 0.9, and therefore the recovery rate of the gas barrier property of the EVOH after the retort treatment can be remarkably improved.
The examiner, respectfully, disagrees. The applicant clearly shows in the examples produced in the specification that the recovery rate of the gas barrier property of the EVOH after the retort is based on the use of the polyamide resin layers (specification 0109 and 0132). The applicant does not claim the recovery rate of the gas barrier property of the EVOH after the retort treatment. It can be clearly seen from the examples that the rate is only approved between after 24 hr and after 36 hrs. However, it is not remarkably improved between after 6 hours, after 48 hours, and after 60 hrs. It can be seen that after 48 hrs and after 60 hrs the recovery rate of the gas barrier property of the EVOH after the retort treatment actually increases for the laminate with the claimed (Tc/Tb). Mere conclusions by the applicant that are not supported by the by objective evidence are not entitled to the weight of conclusions accompanying the evidence. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782